Citation Nr: 1018758	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  01-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for anxiety disorder, to 
include as secondary to the Veteran's service-connected low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from April to June of 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 2000 and February 2002.  The Board remanded this case 
for additional development in March 2004 and April 2009.  

The April 2009 remand also included a claim for a total 
disability evaluation due to service-connected disability 
(TDIU), but this claim was subsequently granted in a November 
2009 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the April 2009 remand, the Board requested a 38 C.F.R. § 
3.159(b) notice letter compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  An additional notice letter was in fact 
furnished in June 2009.

This notice letter, however, is deficient in one critical 
respect.  In both the background paragraphs and the 
instructions of the April 2009 remand, the Board made it 
eminently clear that the notice must be phrased in terms of 
the now-deleted provisions of 38 C.F.R. § 3.156 (2000), as 
the Veteran's claim was received in June 2001.  Despite these 
very clear instructions, the June 2009 notice letter 
incorporated language from the current version of 38 C.F.R. § 
3.156 (2009), which is not applicable in this case.  The same 
inapplicable provisions were cited in the November 2009 
Supplemental Statement of the Case.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the Veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given the holding of Stegall, and 
the inadequacies of the June 2009 notice letter, another 
remand for corrective action is now unfortunately required.  
38 C.F.R. § 19.9 (2009).

Accordingly, this case is REMANDED for the following action:
 
1.  A further 38 C.F.R. § 3.159(b) notice 
letter must be sent to the Veteran in 
conjunction with his current claim.  It 
is first and foremost essential that this 
letter includes the provisions and 
terminology of the 2000 version of 38 
C.F.R. § 3.156(a), as that is the 
regulation that applies to a claim 
received before August 29, 2001, as 
here.  He should be further informed of 
the prior denial in a September 1999 
Board decision and of the type of 
evidence needed to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial 
(i.e., evidence showing a causal 
relationship between anxiety disorder and 
either service or the service-connected 
back disorder).  
 
2.  Then, the Veteran's claim should be 
readjudicated.  If the determination 
remains unfavorable, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

